-.




                          THEATTORNEY                          GENERAL
                                   OFTEXAS
                                         AUSTIN      m.TExas

       WILL   WILSON
     ATTORNEY    GENERAL
                                          ‘May 25,    1961


          Honorable J. W. Buchanan,      Chairman.
          House Conservation    and,Reclamation    Committee
          State Capitol Building
          Austin,  Texas

                                                   Opinion No.     WW- 1069

                                                   Re:    ~Certain legal aspects of
                                                           House Bill No. 116, now
                                                          pending before the 57th
                                                           Legislature,  Regular Ses-
                                                           sion, 1961.

          Dear Sir:

                    You have requested an opinion on House Bill No. 116 now
          pending before the 57th Legislature,  Regular Session,  1961.    That
          bill would amend an act that created the North Central Texas Mum-
          cipal Water Authority,~ Chapter 86, Acts of the 55th Legislature,
          Regular Session,   1957, compiled as Article 8288-193,  V. C..S.

                     That Authority,  as created by the law just mentioned,
          originally  contained all of the territory then contained within the
          corporate limits of the Texas Cities of Seymour,      Knox City, Munday,
          Goree,    Haskell, Rule, and Rochester.

                     ,By a prescribed  process  of local self-determination,    the
          Cities of Rochester     and Knox City voted to withdraw at the confirm-
          ation election,   and the City of Seymour withdrew upon the first bond
          election.    So the Authority currently comprises      the territory of four
          cities--Haskell,    Munday, Goree and Rule.

                      The caption   of H. B.   116 provides    as follows:
Hon.   J. W.   Buchanan,   page 2    (WW-1069)




                 “An Act amending Chapter 86, ,Acts of the 55th
          Legislature,   Regular Session,    1957, compiled as
          Article 8280- 193 of Vernon’s     Texas Armotated Civil
          Statutes; providing the methods and procedures      by
          which any of the present member cities of North
          Central Texas Municipal Water Authority may be
          detached therefrom      and making permanent the boun-
          daries and areas of the district after the results of the
          procedures   for detachment have been determined;
          providing methods for the payment of outstanding bonds
          and indebtedness   of the district in the event areas are
          detached; providing other provisions     which are inci-
           dent? and relate to the purposes named; repealing all
          laws in conflict; providing for severability;   and declar-
          ing an emergency.    ‘I

          At this point we will examine the caption and see if it meets
the requirements    of Section 35, Article III of the Texas Constitution.

            The purpose of Section 35, Article III in requiring a caption
 expressing    the subject of the bill is to enable interested      persons to be
 rea.sonably apprised of the contents of the bill upon a reading merely
 of the bill’s title.  Schlichting v. Texas State Board of Medical Exam-
iners,         Tex. -,      310 S.W.2d 557 (1958).      This purpose may be
accomp=d          by a caption couched in broad and general terms so long
as it remains reasonably       informative     of what follows in the body of
the bill.    Atwood v. Willacy County Navigation District,           284 S.W.2d
275 (Civ. App. 1955, error ref. n. r. e. ). Where,          as in the case of
 House Bill 116, the bill in question is amendatory          of a prior article,  the
 caption will be adequate though merely naming the prior article and stat-
ing that the article is amended by the present bill, provided that the pro-
visions of the amendatory       bill are germane to the amended article.
Scblichting v. Texas State Board of Medical Examiners,               supra.   See
 Board of Water Engineers v. City of San Antonio,            155 Tex. 111, 283
S.W.2d 722 (1955).     If the caption of an amendatory bill contains,        in
 addition, explicit reference      to ‘~ certain provisions    in the bill, then
the caption is adequate as to those provisions          without regard to the
 rule requiring that amendatory        provisions   be germane to the amended
 article.    Shannon v. Rogers,            Tex. -,     314 S.W.2d 810 (1958).
.   .




        Hon.   J. W.   Buchanan,   page 3   (WW-1069)


                  The caption of the present bill first refers to the amen,ded
        Article and then mentions in ,order the various provisions       of Hou,se
        Bill 116; it contains no reference    to particular provisions   of the
        amended article.     On the basis of the rules stated above, we believe
        that the reference   to the amended article is sufficient in this case to
        meet the requirements      of Section 35 of Article III, for the following
        reasons.

                  First,  the caption does not describe the bill as amending
        Article 8280- 193 by the provisions    which a,re listed in the remainder
        of the caption; rather,   it merely states that the bill amends that
        article,  and then lists what turn out to be. upon inspection of the bill,
        the amending provisions.      Thus the reader is put on notice by the cap-
        tion that he may expect in House Bill    116 any provision germane to
        Article 8280-193.    since the caption gives him no license to rely on the
        portions of the caption following the reference     to the amended Article
        as the sole statement of what he may expect in the bill.

                  The caption is thus good, in our opinion, if the provisions     of
        House Bill 116 are germane to the amended,Article.        This we believe is
        clearly the case,  since Article 8280-193   creates the North Central
        Texas Municipal Water Authority and in general defines the powers
        of the Authority and provides procedures    for its operation,   while House
        Bill 116 adds to, changes,   or supplements   these powers and proce-
        dures of the same authority.    For example,    Article 8280-193   allows
        the detachment of component cities under stated conditions,       but pro-
        hibits such detachment

                         “after the issuance of bonds which dare
                  payable from revenues or taxes or both. ”

        House Bill 116 removes this prohibition by providing a detachment
        procedure which is available,  without regard to whether there has been
        a prior issuance of bonds, to any or all member cities.

                  It should be noted that, as recognized     in House Bill 116, the
        effect of this last-mentioned   provision is to make available a procedure
        for the abolition of the authority.    Such a provision,  we believe,  is ger-
        mane to the article creating the authority.     But we believe further that
                                                                               .   -




Hon. ,J. W.   Buchanan,      page 4   (WW-1069)




the caption of House Bill 116 is otherwise sufficient to put one on
notice that the detachment procedure might result in the detachment
of all component cities and the resulting abolition of the authority,
since it states that 3   of the member cities might be detached under
the procedure provided.     And since it appears from the caption that
House Bill 116 does not of itself detach any cities,   but merely pro-
vides a detachment procedure,      it does not seem to us misleading  for
the caption to state that the bill

         II[ makes] permanent the boundaries and areas         of
         the district after the results of the procedures      for
         detachment have been determined.      . . ‘I,

for we believe it would be clear to the ordinary reader of the caption
that this provision would be applicable only if some component cities
remain in the authority.

          The file contains a letter from an interested  party who suggests
that H. B. 116 is unconstitutional  on the grounds that it is a special or
local law in violation of Section 56, Article III, Texas Constitution,   and
we assume that our opinion is sought on that point.

           In Atwood v. Willacy County Navigation District, *,          the
court was considering     an attack upon the constitutionality of an act of
the Legislature   granting certain additional powers to an existing dis-
trict originally  created under Section 59, Article XVI, Texas Constitu-
tion.

         The Court   said:

         “Whether a law which creates a district under that
         provision   of the Constitution is a local or special
         law is not an open question.         ‘It is settled that a
         statute is not local or special,        within the meaning
         of this constitutional    provision,     even though its
         enforcement     is confined to a restricted       area, if per-
         sons or things throughout the state are affected thereby,
         or if it operates upon a subject that the people at
         large are interested     in. ’ ‘I
Hon.   J. W.   Buchanan,   page 5   (WW-1069)




          The North Central Texas Municipal Water Authority was
similarly   created and its objective in essence is to supply water
to co-operating    cities constituting its territory. See Article 8280-
193, v. CS.

          The Constitution    of Texas declares the conservation              and
development    of the water   resources  of the State to be “public           rights
and duties. ‘I Section 59,    Article XVI.

           For these reasons,  H. B. 116 is not a local or special              law
in violation of Section 56, Article III, of the Constitution.

         We find no constitutional     objection    to House      Bill    116 on any
other ground.

                                 SUMMARY

             House Bill 116 pending before the 57th Legislature
          Regular Session,  1961, is constitutional.

                                                Yours    very    truly,

                                                WILL WILSON
                                                Attorney General          of Texas




                                                ~~~~~-
                                                     Assistant     Attorney     General

LH:hmc:lmc

APPROVED:

OPINION COMMITTEE    :
W. V. Geppert, Chairman
W. Ray Scruggs
John Reeves

REVIEWED   FOR THE ATTORNEY             GENERAL
BY:  Morgan Nesbitt